Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated Rene (US 8,250,213 B2).
 As to claim 1, Rene teaches a method of organizing computer resources comprising:	
	receiving a specification (Fig. 1 shows service gateways communicate/ receive by prototype(Service gateways 120 and 122 that provide a service implementation and/or a routing interface for hosted service(s), col. 16, lines 16-34) a plurality of quiescence groups of independent component instances for each of at least two services (The example service implementations 502-514 define functions and/or features of a service that is hosted by the respective resources 128a-g and 132a-g based on the logical connection to the configuration types 301a-c and/or the configuration groups 302-314, col. 19, line 57-col. 20, line 20; A service implementation may include a service image, a service instance, col. 8, lines 44-50;  Each service hosted by the distributive computing network 108 may ); and
	performing a first load balancing of the quiescence groups across a plurality of physical servers (the example configuration group generator 210 then allocates a portion of the physical resources for each sub-configuration group, col. 23, lines 20-32; a resource processor to determine a first configuration type and a second configuration type specified within received resource allocation information associated with a service that is to be hosted by a distributive computing network and a configuration processor to determine at least one configuration group associated with the first configuration type and at least one configuration group associated with the second configuration type, col. 2, lines 15-30) to define a plurality of supergroups while assigning each of the physical servers across the supergroups (resources 128h and 132h associated with the resource configuration group A, col.17, lines 35-38; Each configuration group specified by the group topology 124 communicatively couples the service gateway A 120 to physical resources 128 (e.g., servers, computing resources, processors, hardware resources, etc.), col. 5, lines 1-16).

As to claim 5, Rene teaches the assignment of the physical servers is performed such that no two supergroups have component instances coexisting on a same one of the physical servers (the configuration group associated with the service implementation; The example service implementations 502-514 define functions and/or features of a service that is hosted by the respective resources 128a-g and 132a-g based on the logical connection to the configuration types 301a-c and/or the configuration groups 302-314, col. 19, line 57-col. 20, line 20; A service implementation may include a service image, a service instance, col.8,lines 44-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rene (US 8,250,213 B2) in view of Masoud (US 2017/0279874 A1).
As to claim 2, Rene teaches each of the supergroups contains a set of the component instances from at least one of the services (The example service implementations 502-514 define functions and/or features of a service that is hosted by the respective resources 128a-g and 132a-g based on the logical connection to the configuration types 301a-c and/or the configuration groups 302-314, col. 19, line 57-col. 20, line 20; A service implementation may include a service image, a service instance, col.8,lines 44-50) and the assignment of the physical servers across the supergroups balances a load thereof (each configuration group specified by the group topology 124 communicatively couples the service gateway A 120 to physical resources 128 (e.g., servers, computing resources, processors, hardware resources, etc.), col. 6, lines 34-44).
Rene does not explicitly teach performing a second load balancing of the component instances in each of the supergroups to the physical servers thereof. However, Masoud teaches performing a second load balancing of the component instances in each of the supergroups to the physical servers thereof (the load balancer component 125 can identify a group of backend application server instances of the identified type and can load balance received messages designated for that type of application server among the backend application servers of the identified type, paragraphs [24]-[34]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of performing a second load balancing of the component instances in each of the supergroups to the physical servers thereof as taught by Masoud into Rene to avoid modifications to the backend application server can result in lower cost of ownership, higher availability, higher security, and easier supportability for the backend application server.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rene (US 8,250,213 B2) in view of Maurice (US 2017/0026235 A1).

As to claim 3, Rene does not teach anti-collocation of dependent ones of the component instances to the physical servers is enforced by the definition of the supergroups; and  no anti-collocation operation is performed within the supergroups for respective sets of the component instances.  However Maurice teaches anti-collocation of dependent ones of the component instances to the physical servers is enforced by the definition of the supergroups ; and no anti-collocation operation is performed within the supergroups for respective sets of the component instances (mapping the virtual network functions and virtual network paths onto the communication network subject to the affinity and/or anti-affinity constraints which may relate both to functions and to paths, the colocation of virtual network paths can be enforced or avoided… It is noted that affinity constraints can define colocation and that anti-affinity constraints can define non -colocation of network resources, such as virtual network functions and virtual network paths, paragraphs [23-[28]).

It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of anti-collocation of dependent ones of the component instances to the physical servers is enforced by the definition of the supergroups; and  no anti-collocation operation is performed within the supergroups for respective sets of the component instances as taught by Maurice into  Rene  for the purpose of security or efficiency reasons.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rene (US 8,250,213 B2) in view of in view of Gregory (US 2018/0225119 A1).
Gregory teaches definition of the plurality of supergroups creates a minimum achievable number of the supergroups (the minimum group count indicative of a minimum number of groups of instructions to be assigned to the thread, claim 16).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of definition of the plurality of supergroups creates a minimum achievable number of the supergroups as taught by Gregory into the modified of Rene  to provide management of threads in processors that facilitate simultaneous multithreading.


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rene (US 8,250,213 B2) in view of Gregory (US 2018/0225119 A1) further in view of Gero (US 10/171,336).
    As to claim 15,  Rene teaches a method of organizing resources of a computer system, the computer system including a plurality of quiescence groups of independent component instances configured to provide a service (The example service implementations 502-514 define functions and/or features of a service that is hosted by the respective resources 128a-g and 132a-g based on the logical connection to the configuration types 301a-c and/or the configuration groups 302-314, col. 19, line 57-col. 20, line 20; A service implementation may include a service image, a service instance, col. 8, lines 44-50), the method comprising:
	placing the quiescence groups into the supergroups, at least one of the quiescence groups is placed in each of the supergroups ( a resource configuration group A 306a is a subgroup of the lifecycle configuration group A 310, which is a subgroup of the geographic configuration group A, col. 18, lines 62 - 67; second resource configuration groups being hierarchical sub-groups, claim 1 ) and each of the quiescence groups the example distributive computing network 108 includes service gateways 120 and 122 that provide a service implementation and/or a routing interface for hosted service(s). Each service hosted by the distributive computing network 108 may include a service gateway or, alternatively, a service gateway may be shared by two or more services, col. 6, lines 16-34);
	assigning a plurality of physical servers to each of the supergroups (The distributive computing network manager 112 also assigns, allocates, and/or partitions the physical resources 128 and 130 and/or the data resources 132 and 134 among the configuration group(s), col. 8, lines 14-20)and load-balancing the independent component instances to the physical servers assigned to each of the supergroups (The example service implementations 502-514 define functions and/or features of a service that is hosted by the respective resources 128a-g and 132a-g based on the logical connection to the configuration types 301a-c and/or the configuration groups 302-314, col. 19, line 57-col. 20, line 20; A service implementation may include a service image, a service instance, col. 8, lines 44-50;  Each service hosted by the distributive computing network 108 may include a service gateway or, alternatively, a service gateway may be shared by two or more services, col. 6, lines 22-30; a resource configuration group A 306a is a subgroup of the lifecycle configuration group A 310, which is a subgroup of the geographic configuration group A, col. 18, lines 62 - 67; second resource configuration groups being hierarchical sub-groups, claim),
	wherein the placement of the quiescence groups into the supergroups is performed without knowledge of the physical servers (the example of FIG. 4, a resource configuration group A 306a is a subgroup of the lifecycle configuration group A 310, which is a subgroup of the geographic configuration group A, col. 18, lines 55-67).

Rene does not teach determining a minimum achievable number of needed to perform the service. However, Gregory teaches determining a minimum achievable number of needed to perform the service (the minimum group count indicative of a minimum number of groups of instructions to be assigned to the thread, claim 16).

It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of determining a minimum achievable number of needed to perform the service as taught by Gregory into the modified of Rene  to provide management of threads in processors that facilitate simultaneous multithreading.
Rene and Gregory do not teach a set of the independent component instances that can be taken down while maintaining an availability of the service through remaining ones of the quiescence groups. However, Gero teaches a set of the independent component instances that can be taken down while maintaining an availability of the service through remaining ones of the quiescence groups (after a node reachability configuration entity is revoked, the FIB Manager conducts the following steps besides updating the packet forwarding function. First, the FIB manager selects the group entries in all logical switches that represent the revoked node reachability configuration entity. Then the FIB manager deletes all identified group entries from the proper flow control agent. A node reachability configuration entity can be revoked by either the control plane process that configured it previously, or the FIB manager declares it invalid as a result of status update of the packet forwarding function, col. 10, lines 15-26).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of definition of set of the independent component instances that can be taken down while maintaining an availability of the service through remaining ones of the quiescence groups as taught by Gero into Gregory and Rene to allow an operating system or application to be aware of the presence of virtualization for optimization purposes.

in some examples, the clients may access the resource database 209 via the resource processor 206 to use the configuration group information to access the resources associated with a desired configuration group and update, modify, add, etc. to the service hosted by those resources, col. 12, lines 48-54).

Claims 6, 7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rene (US 8,250,213 B2) in view of Sreedhar (US 2019/0268407 A1).
As to claim 6 and 17, Rene  do not teach sorting the supergroups by resource utilization; performing a maintenance function on the computer resources supporting sequential ones of the supergroups without interrupting the services by service utilization. However, Sreedhar teaches sorting the supergroups by resource utilization (the first node type can be a first functionality present in the blockchain network. Further to this example, the second node type can be a second functionality present in the blockchain network. The first functionality and the second functionality can be different functionalities. In a specific example, the first group of nodes can be peer nodes and the second group of nodes can be ordered nodes. It is noted, however, that the one or more embodiments provided herein are not limited to this implementation and other types of nodes can be utilized for the first group of nodes, the second group of nodes, and/or subsequent groups of nodes, paragraphs [80]-[83]; performing a maintenance function on the computer resources supporting sequential ones of the supergroups without interrupting the services (it can be difficult to identify a valid maintenance sequence (e.g., how to compose maintenance groups so that operations can be finished without interrupting the operations on the channels.) Further, a short maintenance sequence could be non-existent, paragraph [117]).

definition of the plurality of supergroups creates a minimum achievable number of the supergroups a taught by Sreedhar into the modified of Rene and Masoud to allow for defining a minimum number of steps for execution of the service management maintenance operation.

As to claims 7 and 18, Sreedhar teaches performing the maintenance function includes taking down, simultaneously, the independent component instances of the quiescence groups within a given supergroup (it can be easy to identify a valid maintenance sequence. Kafka brokers K0 and K1 can be stopped simultaneously, then brokers K2 and K3 can be stopped simultaneously, finally brokers K4 and K5 can be stopped simultaneously. During this procedure, all channels can be accessed without any interruptions, paragraphs [116]-[120];As will be illustrated in FIG. 18, one or more peer nodes can be taken down (e.g., at least temporarily removed from service) in such a manner that endorsement is not impacted, [150]).

Claim 19 is  rejected under 35 U.S.C. 103 as being unpatentable over Rene (US 8,250,213 B2) in view of Gregory (US 2018/0225119 A1) further in view of  Gero (US 10/171,336) further in view of Remaniy (US 7,721,289 B2).
As to claim 19, Gregory and Rene do not teach determining the minimum achievable number of supergroups needed to perform the service as a largest number of quiescence groups contained by any of a plurality of services provided by the computer system, including the service. However, Remaniy teaches determining the minimum achievable number of supergroups needed to perform the service as a largest number of quiescence groups contained by any of a plurality of services provided by the computer system, including the service (After the minimum number of test machines have been found for each of the LMS's (step 182), the module sets the return value to 0. It then create for each LMS an inner loop of accessible machines in the list of available machines for reserving more machines for the LMS up to the Max Count of the LMS., col.8, lines 26-61; The group LAB1 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching determining the minimum achievable number of supergroups needed to perform the service as a largest number of quiescence groups contained by any of a plurality of services provided by the computer system, including the service as taught by Remaiy into Rene and Masoud to provide dynamically allocation of computers to meet a large number of requests, such as in the case of allocating test machines for running different test cases.


Response to Argument
In pages 8-10 of the remarks, applicant argues that claimed. Rene does not suggest that “the allocation of resources in the creation of a configuration group involves a balancing operation of quiescence groups defined for different services across a plurality of physical servers”. Examiner traverses applicant remarks. 
The limitation that applicant relies on, such as “the allocation of resources in the creation of a configuration group involves a balancing operation of quiescence groups defined for different services across a plurality of physical servers” is not disclose in claim language. Examiner suggests application to amend the limitation above into claim. Examiner will review the reference to determine whether overcome the prior art in the office action.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195